

 
RESTRICTED SHARE AGREEMENT
UNDER THE BROOKDALE SENIOR LIVING INC.
OMNIBUS STOCK INCENTIVE PLAN
 
This Award Agreement (this “Restricted Share Agreement”), dated as of [_______
__, 20__] (the “Date of Grant”), is made by and between Brookdale Senior Living
Inc., a Delaware corporation (the “Company”), and [_____________] (the
“Participant”).  Capitalized terms not defined herein shall have the meaning
ascribed to them in the Brookdale Senior Living Inc. Omnibus Stock Incentive
Plan (as amended and/or restated from time to time, the “Plan”).  Where the
context permits, references to the Company shall include any successor to the
Company.
 
1.   Grant of Restricted Shares.  The Company hereby grants to the Participant
[__________] shares of Common Stock (such shares, the “Restricted Shares”),
subject to all of the terms and conditions of this Restricted Share Agreement
and the Plan.
 
2.   ­Lapse of Restrictions.
 
(a)   Vesting.
 
(i)           General.  Subject to the provisions set forth below, the
Restricted Shares granted pursuant to Section 1 hereof shall vest (and the
restrictions on transfer set forth in Section 2(b) hereof shall lapse) at such
times (each, a “vesting date”) and in the amounts set forth below, subject to
the continued employment of the Participant by the Company or one of its
Subsidiaries or Affiliates as of each such vesting date:


[_____] on [_______ __, 20__]
[_____] on [_______ __, 20__]
[_____] on [_______ __, 20__]
[_____] on [_______ __, 20__]
 
Notwithstanding the foregoing, upon the occurrence of a Change in Control, the
restrictions on transfer with respect to the Restricted Shares normally subject
to vesting at the next vesting date shall immediately lapse and such Restricted
Shares shall be fully vested effective upon the date of the Change in
Control.  Notwithstanding anything herein to the contrary, no fractional shares
shall be issuable upon any vesting date.  With respect to all Restricted Shares,
the Participant shall be entitled to receive, and retain, all ordinary and
extraordinary cash and stock dividends which may be declared on the Restricted
Shares with a record date on or after the Date of Grant and before any
forfeiture thereof (regardless of whether a share later vests or is forfeited).
 
(ii)           Following Certain Terminations of Employment.  Subject to the
following paragraph, upon termination of the Participant’s employment with the
Company and its Subsidiaries and Affiliates for any reason, any Restricted
Shares as to which the restrictions on transferability described in this Section
shall not already have lapsed shall be immediately forfeited by the Participant
and transferred to, and reacquired by, the Company without consideration of any
kind and neither the Participant nor any of the Participant’s successors,


 
 

--------------------------------------------------------------------------------

 


 
heirs, assigns, or personal representatives shall thereafter have any further
rights or interests in such Restricted Shares.
 
Notwithstanding the foregoing, in the event that the Participant’s employment is
terminated by the Company (or its successor) or a Subsidiary or Affiliate
without Cause, the restrictions on transfer with respect to the Restricted
Shares normally subject to vesting at the next vesting date shall immediately
lapse and such Restricted Shares shall be fully vested, with any remaining
Restricted Shares being forfeited upon the date of such
termination.  Notwithstanding the foregoing or any provision hereof to the
contrary, in the event that either (i) the Participant’s employment is
terminated by the Company (or its successor) or a Subsidiary or Affiliate
without Cause, or (ii) the Participant terminates employment for Good Reason (as
defined in the Brookdale Senior Living Inc. Severance Pay Policy, Tier I), in
either case on or after the effective date of a Change in Control but prior to
twelve (12) months following such Change in Control, then any Restricted Shares
that are not vested as of the date of such termination shall immediately
vest.  In addition, in the event that the Participant’s employment is terminated
by death or Disability (either before or after a Change in Control), the tranche
of Restricted Shares normally subject to vesting at the next vesting date shall
remain subject hereto until the vesting date that immediately follows such
termination and shall vest on such date (subject to earlier vesting upon the
occurrence of an intervening Change in Control), with any remaining Restricted
Shares being forfeited upon the date of such termination.
 
(b)   Restrictions.  Until the restrictions on transfer of the Restricted Shares
lapse as provided in Section 2(a) hereof, or as otherwise provided in the Plan,
no transfer of the Restricted Shares or any of the Participant’s rights with
respect to the Restricted Shares, whether voluntary or involuntary, by operation
of law or otherwise, shall be permitted.  Unless the Administrator determines
otherwise, upon any attempt to transfer Restricted Shares or any rights in
respect of Restricted Shares before the lapse of such restrictions, such
Restricted Shares, and all of the rights related thereto, shall be immediately
forfeited by the Participant and transferred to, and reacquired by, the Company
without consideration of any kind.
 
3.   Adjustments.  Pursuant to Section 5 of the Plan, in the event of a change
in capitalization as described therein, the Administrator shall make such
equitable changes or adjustments, as it deems neces­sary or appropriate, in its
discretion, to the number and kind of securities or other property (including
cash) issued or issuable in respect of out­standing Restricted Shares.
 
4.   Legend on Certificates.  The Participant agrees that any certificate issued
for Restricted Shares (or, if applicable, any book entry statement issued for
Restricted Shares) prior to the lapse of any outstanding restrictions relating
thereto shall bear the following legend (in addition to any other legend or
legends required under applicable federal and state securities laws):
 
THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
CERTAIN RESTRICTIONS UPON TRANSFER AND RIGHTS OF REPURCHASE (THE “RESTRICTIONS”)
AS SET FORTH IN THE BROOKDALE SENIOR LIVING INC. OMNIBUS STOCK INCENTIVE PLAN
AND A RESTRICTED SHARE AGREEMENT ENTERED INTO BETWEEN THE


 
2

--------------------------------------------------------------------------------

 
 


REGISTERED OWNER AND BROOKDALE SENIOR LIVING INC., COPIES OF WHICH ARE ON FILE
WITH THE SECRETARY OF THE COMPANY.  ANY ATTEMPT TO DISPOSE OF THESE SHARES IN
CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY WAY OF SALE, ASSIGNMENT,
TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE NULL AND VOID AND WITHOUT
EFFECT AND SHALL RESULT IN THE FORFEITURE OF SUCH SHARES AS PROVIDED BY SUCH
PLAN AND AGREEMENT.
 
5.   Certain Changes.  The Administrator may accelerate the date on which the
restrictions on transfer set forth in Section 2(b) hereof shall lapse or
otherwise adjust any of the terms of the Restricted Shares; provided that,
subject to Section 5 of the Plan, no action under this Section shall adversely
affect the Participant’s rights hereunder.
 
6.   Notices.  All notices and other communications under this Restricted Share
Agreement shall be in writing and shall be given by facsimile or first class
mail, certified or registered with return receipt requested, and shall be deemed
to have been duly given three days after mailing or 24 hours after transmission
by facsimile to the respective parties, as follows:  (i) if to the Company, at
Brookdale Senior Living Inc., 111 Westwood Place, Suite 400, Brentwood, TN
37027, Facsimile: (615) 564-8204, Attn:  General Counsel and (ii) if to the
Participant, using the contact information on file with the Company.  Either
party hereto may change such party’s address for notices by notice duly given
pursuant hereto.
 
7.   Securities Laws Requirements.  The Company shall not be obligated to
transfer any Common Stock to the Participant free of the restrictive legend
described in Section 4 hereof or of any other restrictive legend, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended (the “Securities Act”) (or any other federal
or state statutes having similar requirements as may be in effect at that time).
 
8.   ­No Obligation to Register.  The Company shall be under no obligation to
register the Restricted Shares pursuant to the Securities Act or any other
federal or state securities laws.
 
9.   ­­Protections Against Violations of Agreement.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Shares by any holder
thereof in violation of the provisions of this Restricted Share Agreement will
be valid, and the Company will not transfer any of said Restricted Shares on its
books nor will any of such Restricted Shares be entitled to vote, nor will any
distributions be paid thereon, unless and until there has been full compliance
with said provisions to the satisfaction of the Company.  The foregoing
restrictions are in addition to and not in lieu of any other remedies, legal or
equitable, available to enforce said provisions.
 
10.   Taxes.  The Participant shall pay to the Company promptly upon request,
and in any event at the time the Participant recognizes taxable income with
respect to the Restricted Shares (or, if the Participant makes an election under
Section 83(b) of the Code in connection with such grant), an amount equal to the
taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Restricted Shares.  The Participant may
 


 
3

--------------------------------------------------------------------------------

 

 
satisfy the foregoing requirement by making a payment to the Company in cash or,
with the approval of the Administrator, in it sole discretion, by delivering
already owned unrestricted shares of Common Stock, in each case, having a value
equal to the minimum amount of tax required to be withheld.  Such shares of
Common Stock shall be valued at their Fair Market Value on the date as of which
the amount of tax to be withheld is determined.  Fractional share amounts shall
be settled in cash.  The Participant shall promptly notify the Company of any
election made pursuant to Section 83(b) of the Code.  A form of such election is
attached hereto as Exhibit A.


THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICI­PANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER SECTION 83(b) OF THE
CODE, EVEN IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVE TO MAKE
THIS FILING ON THE PARTICIPANT’S BEHALF.


The Participant acknowledges that the tax laws and regulations applicable to the
Restricted Shares and the disposition of the Restricted Shares following vesting
are complex and subject to change.
 
11.   Failure to Enforce Not a Waiver.  The failure of the Company to enforce at
any time any provision of this Restricted Share Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.
 
12.   Restrictive Covenants.  The Participant acknowledges that during the
period of his or her employment with the Company or any Subsidiary or Affiliate,
he or she shall have access to the Company’s Confidential Information (as
defined below) and will meet and develop relationships with the Company’s
employees, clients, customers and suppliers.
 
(a)          Solicitation of Employees, Etc.  The Participant agrees that during
the period of his employment with the Company and for the two year period
immediately following the date of termination of the Participant’s employment
with the Company or any subsidiary for any reason, the Participant shall not,
directly or indirectly, solicit or induce any officer, director, employee, agent
or consultant of the Company or any of its successors, assigns, subsidiaries or
affiliates to terminate his, her or its employment or other relationship with
the Company or its successors, assigns, subsidiaries or affiliates for the
purpose of associating with any competitor of the Company or its successors,
assigns, subsidiaries or affiliates, or otherwise encourage any such person or
entity to leave or sever his, her or its employment or other relationship with
the Company or its successors, assigns, subsidiaries or affiliates, for any
other reason.
 
(b)          Solicitation of Clients, Etc.  The Participant agrees that during
the period of his employment with the Company and for the two year period
immediately following the date of termination of the Participant’s employment
with the Company or any subsidiary, the Participant shall not, directly or
indirectly, solicit or induce (i) any customers or clients of the Company or its
successors, assigns, subsidiaries or affiliates or (ii) any vendors, suppliers
or consultants then under contract to the Company or its successors, assigns,
subsidiaries or affiliates, to terminate his, her or its relationship with the
Company or its successors, assigns,
 


 
4

--------------------------------------------------------------------------------

 


 
subsidiaries or affiliates, for the purpose of associating with any competitor
of the Company or its successors, assigns, subsidiaries or affiliates, or
otherwise encourage such customers or clients, or vendors, suppliers or
consultants then under contract, to terminate his, her or its relationship with
the Company or its successors, assigns, subsidiaries or affiliates, for any
other reason.  Nothing in this Section applies to those customers, clients,
vendors, suppliers, or consultants who did not conduct business with the
Company, or its successors, assigns, subsidiaries or affiliates, during the
Participant’s employment with the Company.
 
(c)          Disparaging Comments.  The Participant agrees that during the
period of the Participant’s employment with the Company and thereafter, the
Participant shall not make any disparaging or defamatory comments regarding the
Company or, after termination of his employment relationship with the Company,
make any comments concerning any aspect of the termination of their
relationship.  The obligations of the Participant under this subsection shall
not apply to disclosures required by applicable law, regulation or order of any
court or governmental agency.
 
(d)          Confidentiality.  All books of account, records, systems,
correspondence, documents, and any and all other data, in whatever form,
concerning or containing any reference to the works and business of the Company
or its affiliated companies shall belong to the Company and shall be given up to
the Company whenever the Company requires the Participant to do so.  The
Participant agrees that the Participant shall not at any time during the term of
the Participant’s employment or thereafter, without the Company’s prior written
consent, disclose to any person (individual or entity) any information or any
trade secrets, plans or other information or data, in whatever form (including,
without limitation, (a) any financing strategies and practices, pricing
information and methods, training and operational procedures, advertising,
marketing, and sales information or methodologies or financial information and
(b) any Proprietary Information (as defined below)), concerning the Company’s or
any of its affiliated companies’ or customers’ practices, businesses,
procedures, systems, plans or policies (collectively, “Confidential
Information”), nor shall the Participant utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with the Participant’s employment by the Company or any
Subsidiary or Affiliate.  The Participant hereby confirms that all Confidential
Information constitutes the Company’s exclusive property, and that all of the
restrictions on the Participant’s activities contained in this Restricted Share
Agreement and such other nondisclosure policies of the Company are required for
the Company’s reasonable protection. Confidential Information shall not include
any information that has otherwise been disclosed to the public not in violation
of this Restricted Share Agreement. This confidentiality provision shall survive
the termination of this Restricted Share Agreement and shall not be limited by
any other confidentiality agreements entered into with the Company or any of its
affiliates.
 
With respect to any Confidential Information that constitutes a “trade secret”
pursuant to applicable law, the restrictions described above shall remain in
force for so long as the particular information remains a trade secret or for
the two year period immediately following termination of Participant’s
employment for any reason, whichever is longer.  With respect to any
Confidential Information that does not constitute a “trade secret” pursuant to
applicable law, the restrictions described above shall remain in force during
Participant’s employment and for the two year period immediately following
termination of Participant’s employment for any reason.
 


 
5

--------------------------------------------------------------------------------

 

 
The Participant agrees that the Participant shall promptly disclose to the
Company in writing all information and inventions generated, conceived or first
reduced to practice by him or her alone or in conjunction with others, during or
after working hours, while in the employ of the Company (all of which is
collectively referred to in this Restricted Share Agreement as “Proprietary
Information”); provided, however, that such Proprietary Information shall not
include (a) any information that has otherwise been disclosed to the public not
in violation of this Restricted Share Agreement and (b) general business
knowledge and work skills of the Participant, even if developed or improved by
the Participant while in the employ of the Company.  All such Proprietary
Information shall be the exclusive property of the Company and is hereby
assigned by the Participant to the Company.  The Participant’s obligation
relative to the disclosure to the Company of such Proprietary Information
anticipated in this Section shall continue beyond the Participant’s termination
of employment and the Participant shall, at the Company’s expense, give the
Company all assistance it reasonably requires to perfect, protect and use its
right to the Proprietary Information.
 
Nothing contained in this Section shall limit any common law or statutory
obligation that the Participant may have to the Company or any of its
affiliates.  For purposes of this Section, the “Company” refers to the Company
and any incorporated or unincorporated affiliates of the Company, including any
entity which becomes the Participant’s employer as a result of any
reorganization or restructuring of the Company for any reason.  The Company
shall be entitled, in connection with its tax planning or other reasons, to
terminate the Participant’s employment (which termination shall not be
considered a termination for any purposes of this Restricted Share Agreement,
any employment agreement or otherwise) in connection with an invitation from
another affiliate of the Company to accept employment with such affiliate in
which case the terms and conditions hereof shall apply to the Participant’s
employment relationship with such entity mutatis mutandis.
 
13.   Governing Law.  This Restricted Share Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.
 
14.   Incorporation of Plan.  The Plan is hereby incorporated by reference and
made a part hereof, and the Restricted Shares and this Restricted Share
Agreement shall be subject to all terms and conditions of the Plan.
 
15.   Amendments; Construction.  The Administrator may amend the terms of this
Restricted Share Agreement prospectively or retroactively at any time, but no
such amendment shall impair the rights of the Participant hereunder without his
or her consent.  To the extent the terms of Section 12 above conflict with any
prior agreement between the parties related to such subject matter, the more
restrictive provision shall be deemed to apply.  Headings to Sections of this
Restricted Share Agreement are intended for convenience of reference only, are
not part of this Restricted Share Agreement and shall have no effect on the
interpretation hereof.
 
16.   Survival of Terms.  This Restricted Share Agreement shall apply to and
bind the Participant and the Company and their respective permitted assignees
and transferees,
 
 
6

--------------------------------------------------------------------------------

 

 
heirs, legatees, executors, administrators and legal successors.  The terms of
Section 12 shall expressly survive the forfeiture of the Restricted Shares and
this Restricted Share Agreement.
 
17.   Rights as a Stockholder.  The Participant shall have no right with respect
to Restricted Shares to vote as a stockholder of the Company during the period
in which such Restricted Shares remain subject to a substantial risk of
forfeiture.
 
18.   Compliance with Stock Ownership Guidelines.  The Participant hereby agrees
to comply with the Company’s Stock Ownership Guidelines (as amended from time to
time, the “Guidelines”), to the extent such Guidelines are applicable, or become
applicable, to the Participant.  The Participant further acknowledges that, if
he or she is not in compliance with such Guidelines (if applicable), the
Administrator may refrain from issuing additional equity awards to the
Participant and/or elect to pay the Participant’s annual bonus in the form of
vested or unvested Common Stock.
 
19.   Agreement Not a Contract for Services.  Neither the Plan, the granting of
the Restricted Shares, this Restricted Share Agreement nor any other action
taken pursuant to the Plan shall constitute or be evidence of any agree­ment or
understanding, express or implied, that the Participant has a right to continue
to provide services as an officer, director, employee, consultant or advisor of
the Company or any Subsidiary or Affiliate for any period of time or at any
specific rate of compensation.
 
20.   Authority of the Administrator.  The Administrator shall have full
authority to interpret and construe the terms of the Plan and this Restricted
Share Agreement.  The determination of the Administrator as to any such matter
of interpretation or construction shall be final, binding and conclusive.
 
21.   Representations.  The Participant has reviewed with the Participant’s own
tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Restricted Share Agreement.  The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents.  The Participant understands that he or she
(and not the Company) shall be responsible for any tax liability that may arise
as a result of the transactions contem­plated by this Restricted Share
Agreement.
 
22.   Severability.  Should any provision of this Restricted Share Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Share Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Restricted Share
Agreement.  Moreover, if one or more of the provisions contained in this
Restricted Share Agreement shall for any reason be held to be excessively broad
as to scope, activity, subject or otherwise so as to be unenforceable, in lieu
of severing such unenforceable provision, such provision or provisions shall be
construed by the appropriate judicial body by limiting or reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then appear, and such determination by such judicial body shall not
affect the enforceability of such provision or provisions in any other
jurisdiction.
 


 
7

--------------------------------------------------------------------------------

 


 
23.   Acceptance.  The Participant hereby acknowledges receipt of a copy of the
Plan and this Restricted Share Agreement.  The Participant has read and
understands the terms and provisions of the Plan and this Restricted Share
Agreement, and accepts the Restricted Shares subject to all the terms and
conditions of the Plan and this Restricted Share Agreement.  The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Restricted Share Agreement.
 


[Signature page to follow.]


 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Share Agreement as of the day and year first above written.


BROOKDALE SENIOR LIVING INC.




By:  ________________________________
Name:  W.E. Sheriff
Title:  Chief Executive Officer




[Name of Participant]


___________________________________
Participant
 
 
9

--------------------------------------------------------------------------------

 


 
NOTE:  Should you wish to make an election under Section 83(b), please contact
the
Compensation Department


EXHIBIT A
ELECTION UNDER SECTION 83(b) OF THE INTERNAL REVENUE CODE OF 1986


The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of the property described below:


1.           The name, address, taxpayer identification number and taxable year
of the undersigned are as follows:


NAME OF TAXPAYER: _________________________________________________


NAME OF SPOUSE: ____________________________________________________


ADDRESS: ___________________________________________________________


IDENTIFICATION NO. OF TAXPAYER: _____________________________________


IDENTIFICATION NUMBER OF SPOUSE: ___________________________________


TAXABLE YEAR: ______________________________________________________


2.           The property with respect to which the election is made is
described as follows:


_______ shares of Common Stock, par value $.01 per share, of Brookdale Senior
Living Inc. (“Company”).


3.           The date on which the property was transferred is:
________________, 20__.


4.           The property is subject to the following restrictions:


The property may not be transferred and is subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions in such agreement.


5.           The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $ ______________.


6.           The amount (if any) paid for such property is:  $ ______________.


The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.


The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.


Dated: _________________, 20__               ___________________________________
Taxpayer


The undersigned spouse of taxpayer joins in this election.


Dated: _________________, 20__               ___________________________________
Spouse of Taxpayer
